Citation Nr: 1714416	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include osteoarthritis and degenerative joint disease (DJD), status post meniscectomy.

2.  Entitlement to service connection for a left knee disability, to include osteoarthritis and DJD, status post meniscectomy.

3.  Entitlement to service connection for a lumbar spine disability, to include lumbar DJD and degenerative disc disease (DDD).

4.  Entitlement to service connection for a cervical spine disability, to include cervical DJD and DDD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1968 to June 1972.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.

In a November 2014 decision, the Board reopened the claims for service connection for a right knee disability, a back disability, and a neck disability.  The Board then remanded the reopened claims, as well as service connection claims for bilateral hearing loss and left knee disabilities, to the RO for additional development.  The November 2014 Board decision also denied service connection for tinnitus.

The Veteran appealed the November 2014 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2015 Joint Motion for Partial Remand (JMR), the Court vacated the portion of the November 2014 decision that denied service connection for tinnitus and remanded the case to the Board for adjudication consistent with the Court's order.

In August 2015, the Veteran perfected an appeal for a claim of entitlement to service connection for a respiratory condition.  At that time, the Veteran requested a Travel Board hearing before a VLJ.  While the Veteran has not yet been scheduled for his Travel Board hearing, it appears the RO is taking action toward affording the Veteran that opportunity.  See November 2015 Notification Letter.  Thus, the Board does not have jurisdiction over that claim.

The Board remanded the Veteran's claims in February 2016 for additional development.  However, as discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the February 2016 remand directed the AOJ to obtain outstanding VA medical records from the Walla Walla VA Medical Center.  The requested records were associated with the claims file in September 2016, and the Veteran's claims were readjudicated in a Supplemental Statement of the Case later that month.

In an October 20, 2016 statement, submitted by the Veteran's current representative, the Veteran requested an in-person Board hearing at the Portland RO regarding his back claim.  

At the time of the Veteran's March 2013 hearing, three of the issues before the Board were petitions to reopen, rather than direct service connection claims.  As the November 2014 Board decision reopened those claims, three of the Veteran's claims now before the Board are technically distinct from the issues before the Board in March 2013.  Moreover, in an October 5, 2016 statement, the Veteran reported that he intended to solicit testimonials from fellow service members regarding his in-service injuries and present their statements at his Travel Board hearing.  Since the march 2013 hearing, the Veteran has secured a new representative.

Given that the nature of three of the Veteran's claims has changed since his March 2013 Board hearing, and in light of his request to present new evidence at a Board hearing and the change in representation, the Board finds that remand to afford the Veteran an additional Travel Board hearing is warranted.  Although the Veteran only requested a new hearing on his back claim, given the interrelated nature of the claims on appeal, the Board finds it appropriate to remand the remaining claims for the Travel Board hearing.

As noted above, the Veteran is awaiting a Travel Board hearing on his service connection claim for a respiratory disorder.  If possible, and in the interest of expediently adjudicating the Veteran's claims, the AOJ should attempt to schedule the Veteran for a single hearing that addresses the respiratory disorder claim and the orthopedic claims now being remanded by the Board.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a Travel Board hearing with a VLJ in accordance with his request.  If possible, attempt to schedule the Veteran for a single hearing that simultaneously addresses his respiratory disorder, right knee, left knee, lumbar spine, and cervical spine claims.

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




